[Cite as Bandza v. Bandza, 2021-Ohio-4011.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

JURGITA BANDZA,                                     :

                Plaintiff-Appellee,                 :
                                                             No. 110259
                v.                                  :

ARTURAS BANDZA,                                     :

                Defendant-Appellant.                :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART, REVERSED IN PART,
                          AND REMANDED
                RELEASED AND JOURNALIZED: November 10, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                            Division of Domestic Relations
                                Case No. DR-19-377306


                                              Appearances:

                Joyce E. Barrett and James P. Reddy, Jr., for appellee.

                Morganstern MacAdams & DeVito Co., L.P.A. and Luke
                T. Brewer, for appellant.


ANITA LASTER MAYS, P. J.:

                  Defendant-appellant, Arturas Bandza (“Arturas”) appeals the trial

court’s judgment entry of divorce. Finding limited merit to the appeal, we reverse

the portion of the trial court’s judgment entry naming Arturas as the health
insurance obligor, affirm in all other respects, and remand the case for further

proceedings.

               Arturas and plaintiff-appellee Jurgita Bandza (“Jurgita”) married in

February 2009 and have two minor children together. Jurgita filed a complaint for

divorce on June 24, 2019. The trial court issued a temporary support order.

Jurgita subsequently filed a motion to show cause claiming that Arturas had

missed monthly support payments. She also moved for attorney fees and for an

increase in the temporary-support order based on her decrease in income. In

October 2020, the magistrate issued an order finding Arturas in contempt for

failure to file a financial disclosure form, awarded attorney fees to Jurgita, and

denied the motion to increase temporary support.        The magistrate calculated

Arturas’s monthly support payment to be $992.84 per month. The parties did not

file objections to the magistrate’s decision. The matter proceeded to a trial at

which Arturas proceeded pro se.

               While married, the Bandzas lived together on Aberdeen Road in

Rocky River. The couple had multiple properties, none of which were titled in

Arturas’s name. The Aberdeen Road property was owned by a family friend, Linas

Mockus (“Mockus”), who testified at trial.     In 2012, Jurgita executed a land-

installment contract on the property but the Bandzas were delinquent in the

monthly payments on the contract. There were also property taxes owed on the

property. At the time of trial, the house was listed for sale for $559,000. Mockus

testified he had been advancing the couple money to pay their monthly credit card
payments with an agreement that he would deduct the delinquencies and advances

from the sales proceeds once the house was sold.

               The Bandzas also had a house on Lake Road in Rocky River that was

used as an Airbnb property until the COVID-19 pandemic halted travel, and a five-

unit apartment building on Cove Avenue in Lakewood, both of which were titled in

Jurgita’s name. The apartment building is in a high-demand area, but needed

work before it could be rented to tenants.

               In January 2020, Arturas removed all the furniture from the

Aberdeen Road house, except for the children’s furniture, and relocated to Florida.

In Florida, Arturas was employed by a church making an annual salary of $52,500

with health insurance. He was also a licensed real estate attorney in Ohio. Jurgita

managed the couple’s Airbnb until the COVID-19 pandemic and the trial court

noted that she and the children moved to the Aberdeen Road house because

Arturas removed the furniture from the other residence. The court further noted

that Jurgita’s employment prospects were minimal given her “minimal skills and a

heavy foreign accent complicating her communication ability.”

               The trial court granted the parties divorce by judgment entry on

December 30, 2020. The judgment entry addressed the issues of (1) division of

property and debts, (2) spousal support, (3) allocation of parental rights and

responsibilities, including parenting time, (4) child support, (5) health care, and

(6) attorney fees.
               In the judgment entry, the court noted that Arturas had removed all

of the furniture located within the marital home except for the furniture in the

children’s room, when he relocated to Florida. The court found that Jurgita had

minimal furniture in her possession and no ability to purchase replacement

furniture and furnishings. The court awarded Jurgita the Lake Road property and

Arturas the Cove Road property.

               The court found that although Arturas alleged that Jurgita retained

certain paintings that he purchased prior to their marriage, the court had

previously ordered the parties to make any personal-property claims in writing and

provide evidence, such as receipts, that would show premarital ownership of the

property, and Arturas had failed to do so. Thus, the court would not disturb the

current division of the parties’ furnishings, including the art.

               The court named Jurgita the residential parent of the children and

ordered Arturas to pay $10,000 toward Jurgita’s attorney fees, $500 per month for

a period of 48 months in spousal support, carry health insurance for the children,

and pay $1,388.08 per month in combined child support ($670.88 per month per

child) and cash medical support ($23.17 per month per child).

               It is from this order that Arturas now appeals, raising five

assignments of error for our review. Relevant aspects of the trial court’s decision

will be addressed in the analysis of Arturas’s assignments of error. We will review

the assignments of error out of order for ease of discussion.
                              Assignments of Error

        I. Whether the Trial Court erred and abused its discretion by
        disallowing Defendant’s testimony as to the value of one piece of real
        estate.

        II. Whether the Trial Court erred and abused its discretion by using
        two different methods for valuing real estate and failing to adequately
        justify such disparate methods.

        III. Whether the Trial Court erred and abused its discretion when it
        failed to determine that the cost of Defendant’s health insurance was
        not reasonable as defined by statute, and by designating Defendant as
        the health insurance obligor.

        IV. Whether the Trial Court erred and abused its discretion when it
        included $14,000 in Defendant’s income for child support when said
        income was from employment that Defendant no longer holds.

        V. Whether the Trial Court erred and abused its discretion when it
        failed to identify and allocate marital and separate property namely
        certain original paintings — in violation of ORC 3105.171(B), (C), and
        (D).

                The Ohio Supreme Court has long recognized that a trial court must

have discretion to do what is equitable upon the facts and circumstances of each

divorce case. Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028 (1989).

Thus, when reviewing a trial court’s determination in a domestic relations case, an

appellate court generally applies an abuse of discretion standard. Holcomb v.

Holcomb, 44 Ohio St.3d 128, 130, 541 N.E.2d 597 (1989). “A court abuses its

discretion when a legal rule entrusts a decision to a judge’s discretion and the

judge’s exercise of that discretion is outside of the legally permissible range of

choices.” State v. Hackett, 164 Ohio St.3d 74, 2020-Ohio-6699, 172 N.E.3d 75,

¶ 19.
              As long as the trial court’s division of property, calculation of

income, and award of spousal support are supported by some competent, credible

evidence, this court will not disturb the trial court’s decision. Masitto v. Masitto,

22 Ohio St.3d 63, 66, 488 N.E.2d 857 (1986). Under this deferential standard, we

may not freely substitute our judgment for that of the trial court. Feldman v.

Feldman, 8th Dist. Cuyahoga No. 92015, 2009-Ohio-4202, ¶ 12, citing Soulsby v.

Soulsby, 4th Dist. Meigs No. 07CA1, 2008-Ohio-1019.

             Property Division – Assignments of Error I, II, V

              Three of Arturas’s assigned errors concern the trial court’s

distribution of the marital property. This court reviews a trial court’s property

division “as a whole, in determining whether it has achieved an equitable and fair

division of marital assets.” Tyler v. Tyler, 8th Dist. Cuyahoga No. 93124, 2010-

Ohio-1428, ¶ 24, citing Briganti v. Briganti, 9 Ohio St.3d 220, 459 N.E.2d 896

(1984).

              R.C. 3105.171(C)(1) mandates an equal division of marital property,

or “if an equal division is inequitable, the court must divide the marital property

equitably.” Neville v. Neville, 99 Ohio St.3d 275, 2003-Ohio-3624, 791 N.E.2d

434, ¶ 5. In order to determine what is equitable, the trial court must consider the

factors outlined in R.C. 3105.171(F). Id. These factors include the duration of the

marriage, the assets and liabilities of the spouses, tax consequences of the property

division, any retirement benefits of the spouses, and “[a]ny other factor the court

expressly finds to be relevant and equitable.” R.C. 3105.171(F)(1)-(10); Kehoe v.
Kehoe, 2012-Ohio-3357, 974 N.E.2d 1229, ¶ 14 (8th Dist.). The trial court “‘must

indicate the basis for its division of the marital property in sufficient detail to

enable a reviewing court to determine whether the award is fair, equitable, and in

accordance with the law.”’ Johnson v. Mills, 8th Dist. Cuyahoga No. 102241, 2015-

Ohio-4273, ¶ 19, quoting Franklin v. Franklin, 10th Dist. Franklin No. 11AP-713,

2012-Ohio-1814, ¶ 4.

                        Property Division – Real Estate

              Arturas’s first assignment of error pertains to the Cove Avenue

property. He argues that the trial court abused its discretion when it did not allow

him to testify about the county valuation of the property.

              The decision to admit or exclude evidence lies within the sound

discretion of the trial court, and an appellate court will not disturb such a decision

absent an abuse of discretion. Taylor-Stephens v. Rite Aid of Ohio, 8th Dist.

Cuyahoga No. 106324, 2018-Ohio-4714, ¶ 24, citing State v. Gale, 8th Dist.

Cuyahoga No. 94872, 2011-Ohio-1236, ¶ 12.

              Jurgita testified that she owned the property on Lake Road that was

valued at $201,800. Jurgita entered a printout from the Cuyahoga County Auditor

and Fiscal Officer’s office into evidence that showed that the tax value of the

property was $201,800.1 Arturas questioned why the “tax valuation on the Lake



1“The requirement of authentication or identification as a condition precedent to
admissibility is satisfied by evidence sufficient to support a finding that the matter
in question is what its proponent claims.” Evid.R. 901(A). Evid.R. 901(B)(1)
provides that the testimony of a witness with knowledge, who testifies that a
Road property was presented” but the tax valuation on the Cove Avenue property

“was omitted.” The court explained that Jurgita “presented her case” and when it

was his turn to present his case, Arturas could present evidence to establish the

value of the Cove Avenue property.

              During his testimony, Arturas inquired why the Cove Avenue

property was not valued at $112,000 that he alleged was its county valuation.

Counsel for Jurgita objected, arguing that Arturas could not testify as to the value

of the property because he did not own the property. The trial court sustained the

objection.

              On appeal, Arturas contends that his testimony was based upon

public records hearsay exception found in Evid.R. 803(8).

      Evid.R. 803 provides:

      The following are not excluded by the rule against hearsay, regardless
      of whether the declarant is available as a witness:

      ***

      (8) Public records and reports.

      Records, reports, statements, or data compilations, in any form, of
      public offices or agencies, setting forth (a) the activities of the office or

matter is what it is claimed to be, conforms with the requirements of Evid.R.
901. Thus, “‘any competent witness who has knowledge that a matter is what its
proponent claims may testify to such pertinent facts, thereby establishing, in whole
or in part, the foundation for identification.’” TPI Asset Mgt. v. Conrad-Eiford,
193 Ohio App.3d 38, 2011-Ohio-1405, 950 N.E.2d 1018, ¶ 13 (2d Dist.), quoting
Weissenberger’s Ohio Evidence Treatise, Section 901.2 (2010). Arturas did not
object to Jurgita introducing the printout from the auditor’s office into evidence or
her testimony with regard to the printout and does not contest her testimony on
appeal.
      agency, or (b) matters observed pursuant to duty imposed by law as to
      which matters there was a duty to report, excluding, however, in
      criminal cases matters observed by police officers and other law
      enforcement personnel, unless offered by defendant, unless the
      sources of information or other circumstances indicate lack of
      trustworthiness.

              Arturas did not submit any documents into evidence to support his

allegation that the county valued the property at $112,000, let alone any records

that comport with Evid.R. 803(8). His testimony that the “county value” on the

property is $112,000 does not suffice as a public record or report under Evid.R.

803; his testimony on the matter was hearsay.

                        Property Division – Valuation

              In his second assignment of error, Arturas contends that the trial

court abused its discretion by using two different methods to value the Cove

Avenue and Lake Road properties.

              “R.C. 3105.171 that governs property distribution, expresses no

specific way for the trial court to determine valuation.” Kapadia v. Kapadia, 8th

Dist. Cuyahoga No. 94456, 2011-Ohio-2255, ¶ 32, citing Crim v. Crim, 5th Dist.

Tuscarawas No. 2007 AP 06 0032, 2008-Ohio-5367. An appellate court’s duty is

not to require the adoption of any particular method of valuation, but to determine

whether, based upon all the relevant facts and circumstances, the court abused its

discretion in arriving at a value. Kapadia at id., citing Focke v. Focke, 83 Ohio

App.3d 552, 615 N.E.2d 327 (2d Dist.1992). A trial court must have a rational,
evidentiary basis for assigning value to marital property. Kapadia at id., citing

McCoy v. McCoy, 91 Ohio App.3d 570, 632 N.E.2d 1358 (8th Dist.1993).

              Although Arturas contends that the trial court used “two different

methods to value” the properties, the trial court based its decision on the evidence

that was introduced at trial.     Jurgita presented evidence that the Lake Road

property was valued at $201,800. The trial court informed Arturas that he could

submit documentation showing what he thought the Cove Avenue property should

be valued at, but Arturas failed to present any evidence to support his claim that

the property was worth a certain amount. Thus, the trial court, noting that the

Cove Avenue rental property was a five-bedroom property in a high demand area

that needed work prior to being able to be rented, used the fair-market value to

determine the property’s value.

              In light of the above, the trial court did not abuse its discretion in

valuing the marital properties.

                            Property Division – Art

              In the fifth assignment of error, Arturas contends that the trial court

erred when it failed to determine that certain artwork Jurgita possessed was his

premarital property.

              When distributing property in a divorce proceeding, the trial court

must first determine what constitutes marital property and what constitutes

separate property. Comella v. Comella, 8th Dist. Cuyahoga No. 90969, 2008-

Ohio-6673, ¶ 38, citing R.C. 3105.171(B). The determination of whether property
is marital or separate is a mixed question of law and fact that will not be reversed

unless it is against the manifest weight of the evidence. Kobal v. Kobal, 2018-

Ohio-1755, 111 N.E.3d 804, ¶ 27 (8th Dist.). Once the characterization of the

property is made, the reviewing court will not disturb the trial court’s distribution

of the property absent an abuse of discretion. Id.; Williams v. Williams, 8th Dist.

Cuyahoga No. 95346, 2011-Ohio-939, ¶ 8.

               Marital property does not include separate property. R.C.

3105.171(A)(3)(b). “Separate property” includes any real and personal property or

any interest in real or personal property that was acquired by a spouse prior to the

date of the marriage. R.C. 3105.171(A)(6)(a)(ii).

               Arturas initially argued that there were “7 or 8 paintings that were

his separate property purchased prior to marriage.” He argued that his trial

testimony, his financial disclosure statement that valued the art at $4,000, and

Jurgita’s admission at trial that she removed artwork from the Aberdeen Road

house is proof of his premarital ownership of the paintings.

               During oral argument on this matter, counsel for Arturas stated that

the parties had reached an agreement in relation to the contested paintings and he

was no longer challenging the trial court’s decision as it related to the art. Thus,

this issue is now moot.

               In light of the above, the first, second, and fifth assignments of error

relating to the division of property are overruled.
                                Health Insurance

              In the third assignment of error, Arturas contends that the trial

court erred when it designated him the health insurance obligor for the children.

              Pursuant to R.C. 3119.30, a trial court must determine whether there

is health insurance coverage available to either parent. The trial court must also

determine whether that coverage is reasonable. The cost is reasonable if it does

not exceed five percent of the obligor’s annual income. See R.C. 3119.29(F)

(defining “reasonable cost”). When the cost of the health insurance exceeds a

“reasonable cost,” a court may still order the obligor to obtain health insurance

coverage if (1) the parent requests to obtain or maintain the health insurance

coverage that exceeds a reasonable cost, or (2) the court finds that it is in the best

interest of the child, and does not impose an undue financial burden.            R.C.

3119.302(A)(2). If the court orders the provision of health insurance coverage as

being in the child’s best interest, and as not imposing an undue financial burden, it

must make those findings on the record. R.C. 3119.302(A)(2)(b).

              In this case, the trial court designated Arturas as the health-

insurance obligor and ordered him to secure and maintain private health

insurance for the children.     The court further found that the private-health

insurance available to Arturas did not exceed his “Health Insurance Maximum.”

               The parties agree, however, that the cost of obtaining health

insurance for the children exceeded an amount greater than five percent of

Arturas’s income.     Although counsel for Jurgita conceded the error at oral
argument, Jurgita maintains that the issue is moot because Arturas lost his job six

months after the court issued its judgment entry; therefore, Arturas’s loss of

employment and health insurance will require a modification of Arturas’s health

insurance obligations.

              Arturas’s current employment status is not part of the record before

this court. Further, no party has filed a motion in the trial court to modify child

support or health-insurance obligations. The issue of whether the court required

Arturas to provide health-insurance coverage in an amount that exceeded five

percent of his annual income is properly before this court.

              Because the cost of the health insurance exceeded the amount

deemed reasonable under the statute, the trial court was required to make certain

findings prior to ordering Arturas to obtain coverage. The trial court did not make

the findings required by R.C. 3119.302(A)(2)(b) for the imposition of the order.

Therefore, the trial court erred by ordering Arturas to provide the coverage.2

              The third assignment of error is sustained.

                              Income Calculation

              In the fourth assignment of error, Arturas contends that the trial

court erred when it included $14,000 of income from 2020 in the child support

calculations. According to Arturas, the trial court should not have included the

$14,000 because that income was from real estate transactions that occurred in

2We  make no determination as to whether the evidence in this record would support
findings required under R.C. 3119.302(A)(2)(c). See Nguyen v. Vo, 2016-Ohio-7802, 76
N.E.3d 624, ¶ 27 (2d Dist.).
Ohio and he moved to Florida in January 2020. Moreover, he contends, he is only

licensed in the state of Ohio and could not sell real estate in Florida.

               Arturas cites R.C. 3119.01 that provides that gross income for child

support purposes does not include “nonrecurring or unsustainable income or cash

flow items.” “Nonrecurring or unsustainable income or cash flow item” means an

income or cash flow item the parent receives in any year or for any number of years

not to exceed three years that the parent does not expect to continue to receive on a

regular basis. R.C. 3119.01(B) (13).

               The trial court found that Arturas was employed as a music director

with an annual salary of $52,500 and has an Ohio real-estate license. Arturas

testified that his real-estate net proceeds for 2020 were $14,000 and the court

made the specific finding that Arturas “earned $14,000 in 2020 from real estate

sales.” The court further found that because Arturas has a full-time job and a real-

estate license, while Jurgita has “minimal skills and a heavy foreign accent

complicating her communication ability,” that Arturas’s earning ability far exceeds

Jurgita’s earning capacity.

               It is reasonable for the trial court to conclude, since Arturas was able

to generate income in Ohio in 2020 even though he moved out of the state in

January of that year, that he would be able to continue to generate income with his

real-estate license even if he resided out of state. Moreover, at oral argument

counsel for Arturas stated that Arturas had moved back to the state of Ohio.
              In light of the above, the trial court did not err in including $14,000

of Arturas’s 2020 income in the child support calculations.

              The fourth assignment of error is overruled.

              Arturas’s first, second, fourth, and fifth assignments of error having

been overruled, and his third assignment of error having been sustained, that part

of the trial court’s judgment requiring Arturas to provide health insurance for the

children is reversed. The judgment is affirmed in all other respects, and the case is

remanded for further proceedings consistent with this opinion.

      It is ordered that appellant and appellee split the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this

judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.



ANITA LASTER MAYS, PRESIDING JUDGE

LARRY A. JONES, SR., J.,* and
MARY EILEEN KILBANE, J., CONCUR

*Judge Larry A. Jones, Sr., concurred in this Journal Entry and Opinion prior to
his death on October 7, 2021.

(The Ohio Constitution requires the concurrence of at least two judges when
rendering a decision of a court of appeals. Therefore, this announcement of
decision is in compliance with constitutional requirements.) See State v. Pembaur,
69 Ohio St.2d 110, 430 N.E.2d 1331 (1982).